DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 17/168,586.  Claims 1-7 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/5/2021 has been considered by the examiner.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious a vehicle controller comprising an electronic control unit configured to: determine whether a difference between the power and the load is equal to or smaller than a predetermined threshold by which an engine stall is identifiable; and restrict a gear shift request from the non-driving range to the driving range when the difference is equal to or smaller than the predetermined threshold, in combination with the other elements required by independent claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MATSUZAKI et al. (US 2016/0046278 A1) discloses a vehicle control system which utilizes a motor to assist engine power generation to avoid stall during increased load conditions (see paragraph [0196]).  However, the reference fails to disclose the above mentioned limitations that deal with restricting a gear shift request when a difference between a specifically determined estimated power generable by the engine and a specifically calculated load on the transmission is equal to or smaller than a predetermined threshold.
MORSELLI et al. (US 2011/0077829 A1) discloses a transmission control system detailing how transmission ratio can exacerbate engine stall conditions (see paragraph [0003]).  However, the reference fails to disclose the above mentioned limitations that deal with restricting a gear shift request when a difference between a specifically determined estimated power generable by the engine and a specifically calculated load on the transmission is equal to or smaller than a predetermined threshold.

CZARNECKI et al. (US 2003/0158645 A1) discloses a transmission torque control system that ascertains available engine power for determining up-shift desirability (see paragraph [0019]).  However, the reference fails to disclose the above mentioned limitations that deal with restricting a gear shift request when a difference between a specifically determined estimated power generable by the engine and a specifically calculated load on the transmission is equal to or smaller than a predetermined threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655